Citation Nr: 0927071	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  06-37 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for left shoulder pain.

2.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for left knee pain.

3.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for left hip pain.

4.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for right hip pain.

5.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for osteoarthritis of the right knee.

6.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for bilateral carpal tunnel syndrome.
REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1969 to 
June 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.


FINDINGS OF FACT

1.	In a December 2008 statement, prior to the promulgation of 
a decision in the instant appeal, the veteran withdrew the 
appeal of the issues of entitlement to service connection 
for left shoulder, left knee and bilateral hip pain.

2.	A July 2004 rating decision denied the Veteran's claims of 
entitlement to service connection for osteoarthritis of 
the right knee and bilateral carpal tunnel syndrome.  The 
Veteran was notified of his appellate rights, but did not 
file a notice of disagreement within one year of the 
rating decision.

3.	Evidence received since the July 2004 rating decision is 
cumulative of the evidence of record at the time of the 
July 2004 denial and does not relate to an unestablished 
fact necessary to substantiate the service connection 
claims nor does it raise a reasonable possibility of 
substantiating the Veteran's claims of service connection.


CONCLUSIONS OF LAW

1.	The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issue of entitlement to 
service connection for left shoulder pain.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2008).

2.	The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issue of entitlement to 
service connection for left knee pain.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2008).

3.	The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issue of entitlement to 
service connection for left hip pain.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2008).

4.	The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issue of entitlement to 
service connection for right hip pain.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2008).

5.	The July 2004 rating decision which denied the Veteran's 
claims of entitlement to service connection for 
osteoarthritis of the right knee and bilateral carpel 
tunnel syndrome is final.  38 U.S.C.A. § 7105(c) (West 
2002).

6.	Evidence received since the July 2004 rating decision in 
connection with Veteran's claim of entitlement to service 
connection for osteoarthritis of the right knee is not new 
and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2008).

7.	Evidence received since the July 2004 rating decision in 
connection with Veteran's claim of entitlement to service 
connection for bilateral carpal tunnel syndrome is not new 
and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Left Shoulder, Left Knee and Bilateral Hip Pain

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204 (2008).  The appellant has withdrawn the 
issues of entitlement to service connection for left 
shoulder, left knee and bilateral hip pain (see December 2008 
statement); hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review these issues and 
the appeal is dismissed.

Osteoarthritis of the Right Knee and Bilateral Carpal Tunnel 
Syndrome

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence - evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service-
connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.  
A December 2004 VCAA letter provided such notice.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
at 484, which held that VCAA notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
A May 2008 letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board also finds that the there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The Veteran's service treatment records 
are associated with the claims folder, as well as any private 
treatment records identified by the Veteran.  The Veteran has 
not identified any additional relevant, outstanding records 
that need to be obtained before deciding his claim.

Analysis

Initially, the Board observes that although the RO appears to 
have reopened the Veteran's previously disallowed claims, the 
Board is not bound by such decision.  The preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claims on the 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of 'new and material' evidence.  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, VA must reopen the claim and review its 
former disposition.  38 U.S.C.A. § 5108; see also Hodge v. 
West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's requests to reopen his claim was received in 
November 2004, and the regulation applicable to his appeal 
provides that new and material evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2008).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.  The credibility of the evidence is presumed in 
determining whether new and material evidence has been 
submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a July 2004 rating decision, the Veteran's claims of 
service connection for osteoarthritis of the right knee and 
bilateral carpal tunnel syndrome were denied by the RO on the 
basis that these disorders were not etiologically related to 
the Veteran's active service.  The Veteran was notified of 
his appellate rights, but did not initiate an appeal of this 
decision; therefore, the RO's July 2004 decisions are final.  
38 U.S.C.A. § 7105.

In November 2004, the Veteran submitted a statement seeking 
to reopen his service connection claims.  In this 
correspondence, the Veteran again asserted that these 
conditions began during his active service.

Evidence received prior to the July 2004 rating decision 
included service treatment records and post-service VA and 
private treatment records.  According to the July 2004 rating 
decision, the RO denied the Veteran's claims for service 
connection because the evidence of record failed to indicate 
an etiological relationship between the Veteran's current 
osteoarthritis of the right knee and bilateral carpal tunnel 
syndrome and his active service.

New evidence received since the July 2004 RO rating decisions 
includes statements from the Veteran, additional private 
treatment records, including a statement by the Veteran's 
chiropractor, disability records from the U.S. Railroad 
Retirement Board and further VA treatment records.  The Board 
observes that the evidence submitted by the Veteran indicates 
he continues to suffer from osteoarthritis of the right knee 
and bilateral carpal tunnel syndrome.  However, the newly 
submitted evidence is silent as to an etiological 
relationship between his osteoarthritis of the right knee and 
bilateral carpal tunnel syndrome and his active military 
service.

As such, the evidence submitted by the Veteran since the July 
2004 RO denial is cumulative of the evidence of record prior 
to the July 2004 rating decision as it does not related to an 
unsubstantiated fact necessary to substantiate the Veteran's 
claim.  Thus, the newly submitted evidence does not 
constitute new and material evidence, and the Veteran's 
appeal must be denied.  38 C.F.R. § 3.156.





















	(CONTINUED ON NEXT PAGE)
ORDER

The issue of whether new and material evidence to reopen a 
claim of entitlement to service connection for left shoulder 
pain has been submitted is dismissed.

The issue of whether new and material evidence to reopen a 
claim of entitlement to service connection for left knee pain 
has been submitted is dismissed.

The issue of whether new and material evidence to reopen a 
claim of entitlement to service connection for left hip pain 
has been submitted is dismissed.

The issue of whether new and material evidence to reopen a 
claim of entitlement to service connection for right hip pain 
has been submitted is dismissed.

New and material evidence to reopen a claim of entitlement to 
service connection for osteoarthritis of the right knee has 
not been submitted.  The appeal is denied.

New and material evidence to reopen a claim of entitlement to 
service connection for bilateral carpal tunnel syndrome has 
not been submitted.  The appeal is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


